DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Applicants' arguments, filed January 21, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. 

Response to Amendment

The declaration under 37 CFR 1.132 filed January 21, 2021 is insufficient to overcome the rejection of the pending claims based upon Toutounghi as set forth in the last Office action because:  the declaration does not contain the necessary statement for the document to considered evidence and the statements contained therein, even if the declaration was in proper form, is insufficient to show the criticality of the upper end point of the claimed range.
An affidavit requires a statement in writing made under oath before a notary public, magistrate, or officer authorized to administer oaths and that is not present. As a declaration and not an affidavit was submitted, acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001) and may jeopardize the validity of the application or any patent issuing thereon to be present in the document submitted is required. No such statement is present in the document submitted January 21, 2021.
Even if such the required statement was present or the document submitted as an affidavit, the evidence contained therein is not persuasive. Paragraph 3 discusses the toxicity and side effects of carboxylic acids limiting their therapeutic use. However, this discussion does not take into account the teachings of the applied prior art of the therapeutic use antifungal agents such as propionic acid as disclosed by Toutounghi. A MSDS sheet for sodium propionate accompanies this Office Action and gives LD50 values of 5,600 mg/kg (rat) and dermal LD50 values of 500 or 1640 mg/kg for rabbit although the inhalation acute toxicity is not listed (section 11). The claimed mass 50 values. Thus it does not appear that the person of ordinary skill in the art would reasonably expect Toutounghi to be non-enabled and/or that the claimed doses would reasonably be expected to be toxic.
Paragraphs 4 and 5 of the submitted document discuss the sensations experienced upon administration of the sodium propionate and that doses exceeding 1500 µg caused a burning sensation that manifested even more significantly than 1400 µg, with the burning sensation for that dose being more significant than for 700 µg. However, these statements do not establish that such dosages would have been considered toxic and that the results are in fact unexpected. The person of ordinary skill in the art would reasonably expect that side effects would change or increase with increasing dose of therapeutic agent. The subjective nature and general descriptions of the response and what doses in excess of 1500 µg were administered make the response difficult to interrupt. “[D]oses exceeding 1500 µg sodium propionate” could mean that 1501 µg was administered and significant worse sensations than 1400 µg may not be expected. Such language also encompasses doses of, for example, 3,000 µg, 5,000 µg and 10,000 µg, in which case significantly worse burning sensation might be expected. Toutounghi teaches a broad range of dosage for the disclosed carboxylic acids and the person of ordinary skill in the art would routinely optimize the dose as set forth previously and below.
Any evidence in support of unexpected results must also be reasonably commensurate in scope with the instant claims. Only data for sodium propionate was 
Therefore, even if the declaration was submitted with the proper statements, the information contained therein is insufficient to patentably distinguish the instant claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 24, 25, 27, 35 and 38 were rejected under 35 U.S.C. 103 as being unpatentable over Toutounghi (US 2007/0256812). This rejection is MAINTAINED for the reasons set forth herein.
Toutounghi discloses a nasal formulation for nasal hygiene and to improve nasal airflow of people suffering from nasal congestion (whole document, e.g., abstract). A composition comprising a decongestant effective amount of an antifungal agent is administered nasally to a human (¶ [0026]). The agents can be administered in association with a nasal inert carrier (¶ [0028]), which reads on a pharmaceutically acceptable carrier.  The nasal formulation can comprise 0.001% to 25% of the antifungal agent (¶ [0048]). The formulations can be in solid or liquid or aerosol form, including as sprays, aerosols, mists, solutions or suspensions among others (¶ [0032]). Examples of the antifungal agent include propionic acid (¶ [0030]). In the examples, (¶ [0082] onward), liquid formulations using saline or water as the carrier were prepared and administered from an atomizer at a dose of one spray per nostril three times a day (e.g., ¶¶ [0083] and [0085]). 
The dose in micrograms is not disclosed.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dose of the antifungal agent such as propionic acid delivered in each dose of the medication to produce the desired decongestant effect. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the amount of the therapeutic ingredient is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a 
Claim 35 recites the effects that occur upon administration to the subject suffering from nasal congestion. As the same active agent is administered to the same patient population, those suffering from nasal congestion, the same results must necessarily occur even if the prior art does not specifically disclose the onset or duration of the decongestant effect.

Applicant traverses this rejection on the grounds that the present claims are directed to a critical range required such that the most advantageous therapeutic effect is achieved and undesirable therapeutic effects that would be observed at higher doses are not exhibited. The effective dose of the therapeutic agents depends on factors such as the toxicity but the claimed doses were well tolerated without any unpleasant side effects or feelings with the majority of subjects experiencing no tingling or burning sensations with only a very minor tingling sensation being observed with 1400 µg of sodium propionate at 3 minutes compared to 700 µg at 2 minutes, referencing data presented in the instant specification. Toutounghi is silent as to possible side effects 
These arguments are unpersuasive. In addition to the explicit teachings of the applied prior art, the knowledge of the person of ordinary skill in the art must also be taken into account when considering obviousness. Regardless of the particular therapeutic agent and/or condition being treated, such an artisan is aware that while generally higher doses of the therapeutic agent can bring about therapeutic effects, such effects must also be balanced with side effects that may occur for any given dosage. The statements of record do not establish that such an artisan would not have reasonably expected that the concentration of the antifungal agent would not need to be optimized and that the claimed range in critical. The document by Bettina Ernst concurrently filed was addressed above. It is also noted that the statements contained therein seem to contradict those that were in the specification as filed and referenced in the remarks although the specification does not appear to indicate that volume of the 5 mg/mL or 10 mg/mL solution that was administered and how one would know that the subjects were given, for example 1400 µg of sodium propionate when the specification indicates administration of 10 mg/mL but no volume (¶ [0131] of the PGPub of the instant application). The lack of burning or tingling, or only mild effects stated in the remarks is in contrast to the statements in the document by Bettina Ernst indicating burning sensations of such intensity that would preclude therapeutic use for doses .

Claim 28 was were rejected under 35 U.S.C. 103 as being unpatentable over Toutounghi as applied to claims 15, 24, 25, 27, 35 and 38 above, and further in view of Chaudry (US 8,912,174). This rejection is MAINTAINED for the reasons set forth herein.
Toutounghi is discussed above.
The presence of a preservative is not explicitly disclosed.
Chaudry discloses methods and formulations for treating or preventing rhinosinusitis including fungus induced rhinosinusitis in mammals that comprises a steroidal anti-inflammatory agent and may also comprise an antifungal agent (whole document, e.g., abstract). The formulations are preferably provided as a sterile, aqueous suspension or solution which can be administered intranasally (col 1, ln 21 – 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a preservative into the formulations of Toutounghi.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Chaudry discloses that formulations are preferably sterile and/or can be provided with a preservative to minimize the possibility of microbial contamination and thus the inclusion of preservatives would be obvious to the person of ordinary skill in the art.

Applicant traverses on the grounds that Chaudry does not rescue the deficiencies of Toutounghi and therefore this combination cannot support a prima facie case of obviousness.
As discussed in greater detail above, Toutounghi is not deficient as alleged by Applicant so Chaudry need not cure the alleged deficiencies and this rejection is maintained for the reasons set forth herein.

Claim 29 was rejected under 35 U.S.C. 103 as being unpatentable over Toutounghi as applied to claims 15, 24, 25, 27, 35 and 38 above, and further in view of Bohme et al. (US 2006/0222718). This rejection is MAINTAINED for the reasons set forth herein.

The pH of the composition is not disclosed.
Bohme et al. discloses a stable aqueous solution of oxymetazoline and/or xylometazoline, a zinc salt and a buffer salt particularly suitable for local administration in the nose for decongesting the mucous membrane (whole document, e.g., abstract). An advantageous embodiment of the invention has a pH ranging from 4 – 7.5, with a pH of about 6.0 being particularly preferable (¶ [0014]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH of the formulation of Toutounghi and to administer the formulation to treat nasal congestion.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bohme et al. discloses advantageous pH and osmolality for solutions that will be administered to the nasal mucus membranes, like the formulations of Toutounghi.

Applicant traverses on the grounds that Bohme et al. does not rescue the deficiencies of Toutounghi and therefore this combination cannot support a prima facie case of obviousness.
As discussed in greater detail above, Toutounghi is not deficient as alleged by Applicant so Bohme et al. need not cure the alleged deficiencies and this rejection is maintained for the reasons set forth herein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.